EXHIBIT 10.7
 
CONTRACT OF EMPLOYMENT
 
Entered into between:
 
SinoHub Electronics Shenzhen, Ltd (Herein after referred to as "the employer")
 
Address of employer:

       


Legal Representative:
 

 


 
Contact Person:
 

 


 
Contact phone number:
 

 

And
 

 

 (Herein after referred to as "the employee")
 
Address of employee:

         


 
ID card number:
 

 


 
Contact phone number:
 

 


 
According to the relative terms and regulations in China Employment Law, the
employer and the employee hereafter sign the following contract and agree to
obey it.
 
1. Term of the contract
 
1.1  The employer and the employee define the term of the contract in the b. way
listed below:
 
 
 

--------------------------------------------------------------------------------

 


a.  Fixed term: This contract will begin on __________ and continue until
_______________.
 
b. No fixed term:  This contract will begin on May 11, 2005
 
c. After completing some work: This contract will begin on ___________ and
continue until terminated on ______ when the work is done. The criteria of
completion of the work is _______.
 
1.2  The term of the probation is N/A (The probation term is included in the
term of the contract. If no probation, please specify N/A.)
 
2. Job description
 
a.           Job Title
 
3. Hours of work
 
3.1  The employer and the employee define hours of work in the way listed below:
 
a. Normal daily working hours will be ______ hours (no more than 8 hours), and
the weekly working hours will be______ hours (no more than 40 hours).
 
b. No fixed working hours, i.e. after getting the approval of labor department,
the employee will work without the regular fixed period of time.
 
c. After getting the approval of labor department, the employee will work and be
paid according to the accumulated hours.
 
3.2  Overtime will only be worked if agreed upon between the parties as set out
in Clause 41 in the Employment Law.
 
4. Wage
 
4.1 The employer must structure the wage system in compliance with relative laws
and regulations and inform the employees. The employee wage shall be paid no
less than the minimum wage of that year announced by the government.
 
4.2 Monthly wage of the employee is RMB 35,000 (The employee wage during
probation is ________).
 
4.3 The employee wage shall be paid in cash on the last working day of every
month for the month worked and shall be: ___________________________.
 
4.4 In terms of overtime payment, public holidays, Paid Time Off and other
special conditions of the employee, the employer must comply with the
Regulations of the Shenzhen Municipality on the Wage Payment to Employees.
 
4.5 Other agreements between the employer and the employee as listed below:
 

 


 
 
 

--------------------------------------------------------------------------------

 


5. Protection of Employees and Other conditions of employment
 
5.1 The employer must provide the employee with working environment compliant
with the national sanitation standard and labor protection devices in order to
protect the employees at work.
 
5.2 Employee is engaged in _________ which may lead to occupational harm
________, therefore, the employer must ___________, and organize the employees
to take physical examination __________ (times) a year.
 
5.3 The employee is entitled to refuse to obey the instructions of the employer
that are against the relative law and (or) regulations and may bring the harm to
the security or health of the employee, who can report any such request to the
relevant organizations.
 
6. Social insurance and labor protection allowances and welfare
 
6.1 The employer conducts social insurance procedures for employees. The
insurance fee will be paid according to insurance law and regulations.
 
6.2 The employer offers sick leave and medical welfare when employee is sick or
suffers injury not related with work.
 
6.3 The employer will comply with the Code of Occupational Disease Prevention of
PRC and Work-related Injury Insurance Regulations when the employee has an
occupational disease, is injured or dead.
 
6.4 The employee is entitled to take public holidays, annual leave, honeymoon
vacation and maternity leave, etc. as specified by law.
 
7. Labor discipline
 
7.1 The discipline and regulations that the employer establishes must be open
and informed to employees.
 
7.2 The employee must obey the relative national, provincial and municipal
discipline and regulations and those established by the employer, and complete
the assignment timely.
 
7.3 The employee must obey the relative national, provincial and municipal
regulations of birth-control.
 
8. Alteration of the contract
 
This contract can be altered or modified with the agreement of both parties. Any
changes of the contract must be in written form.
 
9. Dissolution of the contract
 
9.1 If one party or both parties of the contract proposes to dissolve the
contract before the contract expires, the proposal must be compliant with the
relative regulations.
 
9.2 The employer must pay the employee compensation if the employee conforms to
the needed conditions.
 
 
 

--------------------------------------------------------------------------------

 


9.3 When both parties dissolve the contract, the employer must inform the
employee in written form and go through the corresponding procedure.
 
10. Termination of employment
 
10.1 When the contract expires or when both parties agree to terminate the
contract, this contract of employment is terminated. The employer must inform
the employee in written form and go through the corresponding procedure.
 
10.2 When the contract expires, if both parties agree to renew it, needed
procedures must be done 30 days prior to the expiration of the contract.
 
11. Liabilities for Breach of Contracts
 
11.1 Liabilities of the employer:
 

       


 
11.2 Liabilities of the employee:
 

       


 
 
12. Dispute Principle
 
When a dispute about employment arises between both parties, they should first
resolve this by resorting to consultations by themselves. If this fails, both
parties can apply for mediation at the labor dispute mediation commissions, or
apply for arbitration directly at the labor dispute arbitration commissions. If
the parties agree to accept the decision of arbitration, they must fulfill it.
If the parties refuse to accept the decision of arbitration over a personnel
dispute, they may file an action in a people's court according to law.
 
13. Other conditions of employment both parties agree on:
 

       


 
14. Other issues
 
14.1 For the matters not mentioned herein or terms against the applicable laws
and standards, all matters must be carried out according to law.
 
 
 

--------------------------------------------------------------------------------

 
 
14.2 The following regulations of the employer will be the appendix to this
contract.
 

     


 
14.3 This contract is effective on the date since both parties sign. Any sign of
erasure or authorized signature without approval in written form is invalid.
 
14.4 This contract is in duplicate and is to be held by both parties.
 
THUS DONE AND SIGNED AT SHENZHEN, PRC ON THIS _______ DAY OF _______, ____.
 

      EMPLOYER    EMPLOYEE

 
 
 

--------------------------------------------------------------------------------

 
 

 